Citation Nr: 0947801	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which granted the Veteran's application to reopen a claim for 
posttraumatic stress disorder (PTSD) and, subsequently, 
denied the reopened claim; and also denied the Veteran's 
application to reopen a claim for service connection a skin 
disorder.  

The Veteran testified at a hearing before a Decision Review 
Officer, seated at the RO.  A transcript is of record.  
 
The RO has developed the issue of service connection for a 
psychiatric disability as a claim for PTSD.  The Board notes 
that the record of evidence contains recent diagnoses of a 
dysthmic disorder and a major depressive disorder.  
Throughout the record, the Veteran has claimed that he 
believes that his Vietnam experience not only resulted in 
PTSD, but also resulted in all of his negative behavior.  
Moreover, in an October 2006 VA PTSD examination, the 
examiner, diagnosing dysthmic disorder, noted that the 
Veteran's test scores were consistent with the Veteran's 
opinion that serving in Vietnam had a negative effect on his 
life.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
clarified how the Board should analyze claims, specifically 
to include those for PTSD.  As emphasized in Clemons, though 
a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...."  
Id.  In essence, the United States Court of Appeals for 
Veterans Claims (Court) found that a Veteran does not file a 
calm to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  
Therefore, with the reported diagnosis and the Veteran's 
statements, the Board finds that the claim for service 
connection for PTSD should be deliberated as a claim for 
service connection for any psychiatric disorder.  

In a December 2009 statement in support of the Veteran's 
claim, the Veteran's representative indicated that the 
Veteran wished to file a claim for service connection for a 
heart disorder, specifically arteriosclerosis, as secondary 
to exposure to an herbicide agent in Vietnam.  The Board 
refers this claim to the RO for all necessary development.
	
The issue of service connection for a psychiatric disorder, 
to include posttraumatic stress disorder and a skin disorder, 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in April 2004 denied the 
Veteran's claims for service connection for posttraumatic 
stress disorder and a skin disorder.

2.  Evidence submitted since the April 2004 decision 
regarding the Veteran's claim for service connection for 
posttraumatic stress disorder relates to an unestablished 
fact necessary to substantiate the claim seeking service 
connection for a psychological disorder.

3.  Evidence submitted since the April 2004 decision 
regarding the Veteran's claim for service connection for skin 
disorder relates to an unestablished fact necessary to 
substantiate the claim.




CONCLUSIONS OF LAW

1. The April 2004 rating decision, which denied service 
connection for posttraumatic stress disorder and a skin 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.203 (2009).

2.  The evidence received subsequent to the April 2004 rating 
decision regarding the Veteran's claim for service connection 
for posttraumatic stress disorder is new and material, and 
the claim for service connection is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2002); 38 C.F.R. § 3.156 (2009).

3.  The evidence received subsequent to the April 2004 rating 
decision regarding the Veteran's claim for service connection 
for a skin disorder is new and material, and the claim for 
service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009).  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) (2009), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen a claim 
for service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).  Therefore, any errors 
in complying with the requirements of the VCAA regarding that 
claim are irrelevant and no further development is needed 
with respect to this claim.  However, as will be discussed 
below, the Board finds that the RO complied with the VCAA 
notification and assistance requirements regarding the 
Veteran's application to reopen a claim for a skin disorder.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. 
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).  The VA is required to review the information and 
the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the appellant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

In addition, in the context of reopening a claim, as here, in 
addition to providing notice of what evidence is needed to 
reopen the claim, the VA must also provide notice of the 
information and evidence required to substantiate the 
appellant's entitlement to the underlying compensation 
benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  Thus, 
in order to comply with VCAA in this context, the RO must 
apprise the appellant of what constitutes "new and material 
evidence," as well as what evidence will support the 
underlying claim.  Id. at 9.

The Board finds that a May 2006 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a), and Kent.  
The appellant was informed about the information and evidence 
not of record that was necessary to substantiate his claim; 
the information and evidence that the VA would seek to 
provide; and the information, the evidence the appellant was 
expected to provide, and specific information regarding 
reopening claims through the provision of new and material 
evidence.  

The evidence does not show, nor has the Veteran made any 
contention, that any notification deficiencies, with respect 
to either timing or content, have resulted in prejudice.  The 
record raises no plausible showing of how the essential 
fairness of the adjudication was affected.  As such, the 
Board finds that the duty to notify the Veteran has been 
satisfied.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the Veteran's 
service, Vet Center, and VA treatment records.  Since the 
last previous denial of the Veteran's claim for service 
connection for a skin disorder, dated April 2004, the 
appellant has submitted evidence that, as this opinion will 
explain in detail, the Board finds is not both new and 
material.  The Board notes that the Veteran indicated, during 
his DRO hearing, that he had experienced several procedures 
to remove skin disorders following service.  (Hearing 
Transcript, pages 8-9).  However, the Veteran did not provide 
any information, such as the names of the treating personnel, 
their addresses, or the dates of treatment, that would allow 
for the acquisition of said records.  The Veteran was advised 
throughout the pendency of this appeal to provide either 
medical records or contact information to allow the 
procurement such records; and that he has not provided any 
such records or information.  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Because the Board finds that new and material 
evidence has not been received regarding this application, 
there is no further duty to obtain a medical opinion.  38 
C.F.R. § 3.159(c) (4) C iii.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  New and Material Evidence

a.  Factual Background.  The Veteran asserts that he has 
presented new and material evidence, allowing for the 
reopening of his previously denied claims of entitlement to 
service connection for PTSD and a skin disorder.  The record 
consists of service, VA and Vet Center treatment records, 
statements from the Veteran, and a transcript of a January 
2008 DRO hearing.  The evidence is briefly summarized 
following.  

In an April 2004 rating decision, the RO, in pertinent part, 
denied the appellant's claims for service connection for PTSD 
and a skin disorder.  The RO noted that, although recent 
treatment records indicated a provisional diagnosis for PTSD, 
the record did not include evidence of a clear diagnosis of 
PTSD, credible supporting evidence that a claimed in-service 
stressor actually occurred; and medical evidence of a link 
between current PTSD symptoms and a claimed in-service 
stressor.  Additionally, the RO indicated that the record did 
not include either evidence of a current skin disorder or an 
opinion linking such a disorder to the Veteran's period of 
service.  As such, the RO denied both claims.

Reviewing the evidence submitted prior to the April 2004 
decision, a service personnel record, specifically an "Armed 
Forces of the United States Report of Transfer or Discharge" 
indicates that the Veteran's military specialty was "Ind 
Weapons Fireman" and that he was awarded a Combat 
Infantryman Badge.  

In an August 1971 service pre-enlistment medical examination 
report, the examiner did not note any psychiatric or skin 
abnormality.  On a contemporaneous report of his medical 
history, the Veteran indicated that he had a cyst on his 
chest.  Subsequent service treatment records do not include 
any notation regarding diagnosis or treatment for a 
psychiatric disorder.  In a November 1971 service treatment 
record, the Veteran reported having a plantars wart on his 
left foot.  The examiner subsequently removed the wart.  In a 
January 1974 service discharge medical examination report, 
the examiner did not note a psychiatric abnormality.  
Regarding the Veteran's skin, the examiner did not note any 
abnormality.  However, the examiner did note a scar below the 
Veteran's right nipple.   

In a September 2003 VA treatment record, the Veteran 
reportedly indicated that he had experienced PTSD/depressive 
symptoms for years.  He reported that he had never sought 
treatment for his disorders.  He indicated that he had gone 
through numerous jobs and relationships, and experienced 
nightmares, intrusive thoughts, chronic insomnia, avoidant 
behaviors, low energy, poor concentration, poor sleep, and 
lack of interest.  He denied manic/hypomanic episodes.  
Amongst the provisional diagnoses, the examiner, Dr. K.K. 
(initials used to protect privacy), assessed PTSD and a major 
depressive disorder, likely causes, or at a minimum, 
exacerbated by PTSD.  (Emphasis added).

In an October 2003 statement, included on his original claim 
for benefits, the Veteran reported that he developed a skin 
condition within his first year after returning from Vietnam.  

Reviewing the evidence submitted subsequent to the April 2004 
rating decision, in a September 2003 Vet Center treatment 
record, the Veteran reportedly indicated that he believed he 
had PTSD, as evidenced by symptoms of anger and irritability.  
The Veteran reported experiencing child abuse at the hands of 
his mother.  The assessment was probable PTSD, anger 
management problems, and childhood abuse.

In a subsequent September 2003 Vet Center treatment record, 
the Veteran reportedly described his early childhood years.  
He reported re-experiencing activities in trenches in 
Vietnam.  The assessments were probable PTSD, anxiety, 
depression, and sleeplessness.

In an April 2006 VA treatment record, the Veteran reportedly 
indicated that he was experiencing several skin growths on 
his arms, ears, and toes.  He also reported having fungus to 
his toes which was worsening.  He stated that he believed 
that these disorders were related to exposure to Agent Orange 
during Vietnam.  

In a subsequent April 2006 VA treatment record, the examiner 
noted actinic keratosis to the forehead, left cheek, nose, 
ear, and scalp, and treated it with liquid nitrogen.  On the 
left arm, the examiner noted a central open sore with 
surrounding erythema on two sites; and scales and flakes on 
the left forearm, suggesting possible porphyria cutanea 
tarda.  The examiner also noted a seborrheic keratosis on the 
back, and treated it with liquid nitrogen.  

In an additional April 2006 VA treatment record, specifically 
a mental health triage report, the Veteran reportedly sought 
treatment for his mental disorders after his girlfriend told 
him their relationship was over.  Upon admission, he reported 
that he did not trust himself or his thought processes.  He 
stated that he was also distressed about Agent Orange 
exposure which he determined had caused his skin lesions, 
swelling testicles, and fungus on his toenails.  He 
reportedly indicated that he was tired of being a Vietnam 
Veteran, and having ugly thoughts about others and himself.  
He stated that he believed that his current dysfunction was 
attributable to his service in Vietnam.  The examiner, Dr. 
J.D., diagnosed attachment disorder/adjustment reaction and 
relationship crises.   The examiner noted that he wrote the 
report after meeting with the Veteran for 20 to 30 minutes.  

In a subsequent April 2006 VA treatment record, co-authored 
by M.S., a Nurse Practitioner, and Dr. A.H., the Veteran 
reportedly indicated that he had considered suicide that 
morning, but came to the hospital instead in accordance with 
Dr. K.K.'s instructions.  When asked about his PTSD symptoms, 
the Veteran indicated that he had cold sweats, dreams, and 
nightmares about "the sound of bullet hitting flesh."  Upon 
physical examination, the examiners noted numerous 
discolorations on the face, ears, and extremities.  The 
examiners diagnosed, in pertinent part, mood disorder: major 
depressive disorder recurrent vs. depression NOS; and 
"provisional [PTSD] (military records unavailable to review 
for confirmation."  

In an additional April 2006 VA treatment record, Dr A.H. 
diagnosed, in part, adjustment disorder with mixed emotional 
features; rule out major depressive disorder; and rule out 
PTSD.  In a comment, the examiner stated that he did not have 
notes or records to verify the Veteran's PTSD trauma.  In a 
May 2006 VA treatment record, after examination, Nurse M.S. 
and Dr. A.H. diagnosed the same disorders.

In an April 2006 statement, the Veteran stated that he 
believed that his situations in life and behavior were a 
result of his tour in Vietnam.  He also stated that several 
areas of his body were covered with sores.  He believed that 
this was a result of exposure to Agent Orange.

In an October 2006 VA treatment record, the Veteran reported 
having skin lesions on the right upper extremity, the left 
upper extremity, forehead, scalp, behind the right ear, and 
on the right thigh.  The Veteran indicated that these lesions 
were present since the 1980s, approximately 10 years after 
Vietnam.  He stated that the disorders would start when he 
itched an area on which white bumps subsequently would form.  
After more itching, an open skin lesion would develop and 
remain open.  He reported having 10 to 15 such lesions over 
time.  He also stated that he had foot rot from Vietnam.  
Upon physical examination, the examiner noted multiple small 
actinic keratoses on the arm and left hand.  He also found 
two irritable actinic keratoses versus small cell carcinomas 
on the right forearm, and a scaly/raised lesion on the left 
ear.  No finding is reported regarding a foot disorder.

An October 2006 VA PTSD examination report was co-authored by 
J.G., a licensed clinical social worker (LCSW), and Dr. W.P.  
In their  report, the Veteran indicated that he served with 
the infantry in Vietnam from February 1972 to November 1974.  
He stated that he served in combat as a point man and tunnel 
rat.  The examiner noted that the Veteran's combat 
infantryman badge substantiated his exposure to combat.  The 
examiner indicated that the record of evidence contained a 
diagnosis of "probable PTSD" in October 2003.  The examiner 
also noted that the Veteran did not seek treatment again for 
a mental disorder until April 2006, at which time Dr. J.D. 
authored a mental health triage report, indicating a 
provisional diagnosis of "attachment disorder/adjustment 
reaction."  The examiners stated that they lent a good deal 
of credence to this diagnosis because Dr. J.D. was a former 
Vet Center team leader and a PTSD treatment specialist for 25 
years.  In their testing, the examiners noted that the 
Veteran's scores on the Mississippi Scale for Combat Related 
PTSD were well above the cut-off score for PTSD.  In a 
comment, the examiners stated that the Veteran's "responses 
... [wer]e consistent with the [Veteran's] statements 
reflecting his opinion that his experiences in Vietnam have 
had a negative effect on his life."  

After further testing, the examiners diagnosed, in pertinent 
part, dysthymic disorder and personality disorder NOS.  In 
discussing their conclusions, they stated that the Veteran's 
PTSD symptoms, in regard to avoidance and hyperarousal, were 
not thought to be at a level of intensity or duration to meet 
diagnostic criteria.   

In an October 2007 VA treatment record, Dr. K.K. diagnosed 
PTSD/major depressive disorder.  The opinion did not indicate 
a link between the PTSD diagnosis and a specific stressor.

In a November 2007 VA treatment record, the examiner 
diagnosed actinic keratosis on the Veteran's left ear and 
probable skin cancer on the right forearm.  He also noted 
scattered keratotic papules on the bilateral upper 
extremities.  

At the January 2008 DRO hearing, the Veteran indicated that 
he was reliving combat assaults.  (Hearing Transcript, page 
5).  He also stated that Dr. K.K. told him that his PTSD was 
war-related.  (Hearing Transcript, page 8).  Regarding skin 
disorders, the Veteran indicated that he first noticed these 
disorders soon after service, within two to three years.  He 
indicated that he noticed the bump on his right forearm in 
1975.  He also stated that he developed foot rot during 
Vietnam of such a degree that the toenails had broken and 
fallen off two of his toes.  (Hearing Transcript, page 10).  
He stated that ever since he had applied for PTSD, he had 
started to remember details of his experiences in Vietnam.  
(Hearing Transcript, page 17).  

In a January 2008 VA treatment record, Dr. K.K. diagnosed 
PTSD/Major depressive disorder.  Again, the examiner did not 
indicate a link between a specific stressor and PTSD.  

In a March 2008 VA record, Dr. W.P. stated that he had 
reviewed the evidence since his November 2006 VA examination 
report.  He noted that the Veteran had been diagnosed with 
PTSD.  Although he could not change his October 2006 
diagnosis without another full assessment, he stated that it 
would be appropriate to have the Veteran reassessed for 
combat-related PTSD.

In a May 2008 VA PTSD examination report, Dr. S.G. stated 
that her report was "based on the self-report of the 
Veteran."  She indicated that there were details in her 
examination "different from previous reports that are not 
discussed for ethical reasons."  In her report, she stated 
that she had reviewed the claims file, noting Dr. W.P.'s 
November 2006 VA PTSD examination which diagnosed a dysthymic 
disorder and a personality disorder.  She also noted that, in 
his March 2008 VA record, Dr. W.P. reported that the Veteran 
"had been seen by Dr. [K.K.] who used the term PTSD in 
referring to the Veteran's reported symptoms."  However, she 
indicated that, in this note, Dr. W.P. "reiterated his 
belief [that] the Veteran was not suffering from PTSD as 
confirmed by psychological assessment and clinical 
interview."  

During an interview, the Veteran reportedly indicated his 
belief that the individuals working for the VA who had 
questioned him about his time in service were dishonest and 
trying to manipulate his words.  From his experiences during 
the appeals process, he believed that the VA did not believe 
that he was in combat.  In her report, the examiner wrote the 
following statement: "[o]f note, there is no verification in 
official records that the Veteran was on combat."  The 
Veteran reported that, during Vietnam, he witnessed ongoing 
combat and suffered from insomnia.  He also indicated that he 
was recalling more events from service since the previous 
PTSD examination.  He noted having moderate to extreme 
thoughts or dreams about Vietnam every night.

In her conclusion, the examiner stated that she did not 
believe that the Veteran suffered from any apparent major 
illness, including PTSD or dysthymia.  She indicated that the 
Veteran had a personality disorder NOS.  She also stated that 
the Veteran's recall of more events from Vietnam might be 
evidence of malingering.

b.  Law and Regulations.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when they are manifested to 
a compensable degree within the initial post-service year. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the forgoing, the Board observes that if a 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.

Regulations provide that certain chronic diseases, including 
diabetes mellitus, cardiovascular-renal disease, and a 
malignant tumor will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  

(i).  PTSD.  The Veteran's claim was previously denied 
because he did not have PTSD.

Recent VA treatment records indicate that Dr. K.K. diagnosed 
the Veteran as having PTSD.  Based upon the reasoning for the 
prior denial, this evidence is new and material and the claim 
is reopened.

(ii).  Skin Disorder.  From reviewing the evidence of record, 
the Board finds that the evidence received since the April 
2004 denial of the claim for service connection is  new and 
material.  As such, the Veteran's application to reopen his 
claim for service connection must be denied.  Since the prior 
determination, the appellant has submitted evidence of skin 
pathology.  Based upon the reasoning of the prior decision, 
one of the evidentiary defects is cured.  Accordingly, the 
claim is reopened.




ORDER

The application to reopen a claim for service connection for 
PTSD is granted.  The application to reopen the claim for 
service connection for a skin disorder is granted.


REMAND

Having reopened the Veteran's claim for service connection 
for a psychiatric disorder, to include PTSD, the Board finds 
that additional evidentiary development is necessary 
regarding the Veteran's claim.  38 C.F.R. § 19.9 (2009).  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

In this instance, as noted in the June 2008 Supplemental 
Statement of the Case, the RO clearly conceded that the 
Veteran was a combat Veteran, as evidenced by his CIB medal.  
As the Veteran clearly was involved in combat during service, 
the Veteran's lay testimony will be sufficient to establish 
the occurrence of a combat-related stressor as long as it is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service.  As such, for service connection to 
be granted, the record needs to indicate a current diagnosis 
of PTSD, and medical evidence of a link between the Veteran's 
symptoms and the aforementioned combat-related stressor.

The record includes many treatment records indicating either 
provisional or possible diagnoses for PTSD.  As these are not 
diagnoses supported by a stressor, they cannot be used to 
grant service connection.  

During the pendency of this appeal, the RO provided the 
Veteran with two separate PTSD examinations.  However, the 
Board finds that neither examination was adequate and that 
further examinations will be necessary.

In reviewing the October 2006 VA PTSD examination report, the 
Board notes that the examiners appeared selective in their 
review of the claims file.  After noting the record of 
evidence contained a diagnosis of "probable PTSD" in 
October 2003, they then drew attention to the fact that, in 
an April 2006 medical triage report, Dr. J.D. provisionally 
provisional diagnosis of "attachment disorder/adjustment 
reaction."  The examiners then indicated that they believed 
that this diagnosis was credible due to Dr. J.D.'s history 
and background.  The Board notes that Dr. J.D.'s diagnosis 
was only provisional and was based on a single 20 to 30 
minute meeting with the Veteran.  Also, despite discussing 
Dr. J.D.'s triage diagnosis at length, the October 2006 
examiners failed to discuss the multiple April 2006 VA 
treatment records with assessments for provisional PTSD or 
Rule Out PTSD.  The Board highlights that, even in the April 
2006 records diagnosing Rule Out PTSD, the examiners included 
notations, reading "do not have his notes or records to 
verify his trauma."  Because the October 2006 VA PTSD 
examination report fails to mention these records, yet 
highlights a single triage report written after a 20 to 30 
minute meeting with the Veteran, the Board finds that the 
examiners' review of the Veteran's medical history appears 
somewhat cursory.  Also, as this record was written prior to 
Dr. K.K.'s October 2007 diagnosis, the Board finds the 
October 2006 examination report's probative value to be 
substantially weakened.

In reviewing the May 2008 VA PTSD examination report, the 
Board finds several inadequacies which weaken its probative 
value in this matter.  First, the Board notes that the report 
contains discrepancies that undermine the report's probative 
value.  For example, in reviewing the record of evidence, the 
May 2008 examiner stated that, in his March 2008 record, Dr. 
W.P. "reiterated his belief [that] the Veteran was not 
suffering from PTSD as confirmed by psychological assessment 
and clinical interview."  The Board notes that, in his March 
2008 record, Dr. W.P. actually stated that, while he could 
not change his diagnosis without another full assessment, he 
believed that it would be appropriate to have the Veteran 
reassessed for combat-related PTSD.  (Emphasis added).  As 
such, the Board finds the May 2008 examiner's reading to be a 
mischaracterization of Dr. W.P.'s comment.  Moreover, in her 
report, Dr. S.G. wrote that the Veteran discussed combat 
activities and feeling upset because the VA did not appear to 
acknowledge that he was in combat.  The examiner wrote "[o]f 
note, there is no verification in official records that the 
Veteran was on combat."  The Board notes that the Veteran's 
records indicate that he is a combat Veteran, a point 
conceded by the RO.  As such, as long as his accounts of 
combat are consistent with the circumstances, conditions, or 
hardships of his service, they require no verification.  As 
the Veteran's accounts are consistent with what would be 
expected of those who fought in the Vietnam conflict, the 
Board finds that the examiner should have accepted their 
veracity and determined whether he had PTSD based on those 
experiences.

Finally, the Board notes that the May 2008 examination is 
inadequate as it does not include adequate data.  As Dr. W.P. 
noted in his March 2008 statement, having been diagnosed with 
PTSD, the Veteran should have been given a full assessment to 
determine if he had PTSD.  The May 2008 examination report 
contains no evidence of any testing performed, as the 
examiner apparently relied on the tests conducted during the 
April 2006 VA examination.  Moreover, the examiner indicated 
that the Veteran experienced flashbacks to Vietnam, intrusive 
thoughts and frequent nightmares.  Having said this, the 
examiner concluded that the Veteran did not have a major 
mental illness, but, instead, had a personality disorder NOS.  
The examiner did not indicate any clinical data used by her 
in reaching these conclusions.  Specifically, she did not 
explain her findings, indicating why she disbelieved the 
Veteran's complaints of intrusive memory, other than hinting 
that he might be malingering based on tests performed two 
years prior.  Considering the perfunctory nature of the 
examination report, the apparent lack of a full assessment, 
the lack of notations regarding contradictory diagnoses, and 
the misreading of previous medical reports, the Board finds 
that the May 2008 examination is of questionable probative 
value.

In view of the foregoing, the Board finds that psychiatric 
and psychological examinations are warranted. 

In addition, as the medical evidence indicates that, in 
addition to PTSD, the Veteran has had several psychiatric 
diagnoses in recent years, to include dysthymic depression 
and major depressive disorder, the new examination needs to 
address whether any of these conditions is related to 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must arrange for the 
Veteran to be afforded both VA psychiatric 
and psychological examinations to 
determine the nature, approximate onset 
date and etiology of any psychiatric 
disorder that may be present.  

After both examinations and any tests that 
are deemed necessary, the examiners must 
offer opinions on the following questions:

(a)  Does the Veteran meet the 
diagnostic criteria for PTSD as defined 
by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994)?

(b)  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's PTSD is 
causally linked to any incident of 
combat or a verified noncombat in-
service stressor?   

(c)  Does the Veteran have any other 
psychiatric diagnoses?

(d)  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's 
psychiatric disorder(s) began during 
service or is otherwise causally linked 
to any incident of service?

The examiners are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date or 
causal relationship; less likely weighs 
against the claim.

The examiners are requested to answer the 
question posed with use of the as likely, 
more likely or less likely language.  The 
examiners are also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.  If the 
examiners must resort to speculation to 
answer the question presented, he or she 
should so state in the examination report.

2.  Thereafter, the AMC/RO must re-
adjudicate the Veteran's claims for a 
psychiatric disorder and a skin disorder.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


